Citation Nr: 1619222	
Decision Date: 05/12/16    Archive Date: 05/19/16

DOCKET NO.  13-07 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for coronary artery disease/ischemic heart disease from exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1969.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  The RO in Detroit has jurisdiction.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is presumed to have been exposed to herbicides based on his service in Vietnam.  See DD 214; 38 C.F.R. § 3.307.  He asserts that he has coronary artery disease (ischemic heart disease), which should be presumed connected that that exposure.  See 38 C.F.R. § 3.309.  The evidence is unclear as to whether the Veteran has coronary artery disease.  The August 2011 examiner found coronary artery disease based on a 2004 diagnosis.  However, an addendum opinion explains that the Veteran does not have a diagnosis based on evidence from any stress test, nuclear scan, ECHO, or cardiac catheterization.  Treatment records from January 2011 note a history of heart catheter and balloon but also show normal testing.  The Veteran submitted medical research on false negative test results.  An additional examination would be helpful to clear up this matter.  

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file any outstanding VA treatment records.

2. Thereafter, schedule the Veteran for a cardiovascular examination.  The examiner should complete all appropriate testing, document all diagnoses, and address the following: 

a. Does the Veteran at least as likely as not have coronary artery disease/ischemic heart disease?   

b. If not, please explain the conflicting findings of coronary artery disease in 2004.

Please consider all lay and medical evidence and provide rationale for all conclusions.

If any requested opinion cannot be provided without resort to speculation, court cases require the examiner explain why the opinion cannot be offered, and state whether the inability is due to the absence of evidence or to the limits of scientific or medical knowledge.

3. If any benefit sought on appeal remains denied, issue a supplemental statement of the case, and return the case to the Board, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

